Citation Nr: 1505184	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript is of record.  

The Veteran submitted additional evidence directly to the Board in July 2014 and August 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran, who has been diagnosed with type II diabetes mellitus, has credibly reported temporary duty in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be presumed for type II diabetes mellitus manifested to a compensable degree (10 percent) within a one year after discharge from service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that he developed type II diabetes mellitus as a result of herbicide exposure while on temporary duty in the Republic of Vietnam in either late November 1971 or early December 1971.  He has reported leaving Okinawa, Japan, where he was stationed and working at the U.S. Army Finance Service Center, and going on a "money run," first to Vietnam and then to Thailand.  The Veteran asserts that he was only in Vietnam for a few hours but that he was ordered to get off the plane on which he traveled in order to guard the shipment it was carrying (consisting of millions of dollars) and to assist in its transfer to ground personnel.  Upon completion of the Vietnam portion of the "money run," the Veteran reportedly traveled to Thailand for another "money run," where he stayed overnight before returning to Okinawa.  See e.g. August 2012 VA Form 21-4138; May 2014 statement in support of claim.  

The Board finds the Veteran's statements regarding travel to the Republic of Vietnam while on temporary duty from Okinawa, which he reiterated as sworn testimony at the July 2014 hearing, to be credible.  His statements are further corroborated by his service personnel records which show he worked as a pay discharge specialist at the U.S Finance Service Center in Okinawa; by a temporary duty notice dated November 23, 1971, which shows the Veteran and several other individuals would proceed on temporary duty on or about December 6, 1971, to Thailand, RVN, Philippines, Taiwan, Korea, Japan; and by several lay statements submitted in support of his claim, to include an undated letter from M.L.G. (who is one of the individuals listed on the November 23, 1971, temporary duty notice submitted by the Veteran), who reports that he went on temporary duty to Vietnam with the Veteran in late 1971 (where they were for approximately one hour delivering money for payday).  The Veteran has also submitted a job application dated June 7, 1973, in which he listed "Okinawa, RVN, Thailand" as the names of countries of overseas assignment.  This record, made less than two years after the Veteran's discharge from service, is of high probative value and serves to corroborate the history as reported by the Veteran regarding temporary duty in the Republic of Vietnam.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Under the evidentiary standard provided by law for reviewing Veteran's claims for service connection, the Board notes that it can only deny this claim if it finds that the evidence preponderates against the Veteran's having been in Vietnam.  See Gilbert, 1 Vet. App. at 54.  On this record, the Board cannot so find.  Based on the foregoing, the Board finds that the Veteran had duty or visitation in the Republic of Vietnam during the Vietnam era, and he is therefore presumed under the law to have been exposed to herbicides at that time.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

The medical evidence of record clearly establishes that the Veteran has been diagnosed with type II diabetes mellitus.  As the Board has determined that it is presumed he was exposed to herbicides as a result of his temporary duty in the Republic of Vietnam during the Vietnam era, and the Veteran has been diagnosed with type II diabetes mellitus, he is entitled to service connection for type II diabetes mellitus on a presumptive basis under 38 C.F.R. § 3.309(e).  The Board, therefore, grants the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the claim has been granted, the duty to notify and assist has been met to the extent necessary. 



ORDER

Service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is granted. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


